|N THE UN|TED STATES D|STR|CT COURT
FOR THE M|DDLE D|STR|CT OF PENNSYLVAN|A

PH|LLlP MYERS, et a|.

P|aintiffs, :
v. : 3:18-CV-42
(JUDGE MAR|AN|)
ClTY OF WlLKES-BARRE, et a|.,
Defendants.
ORDER

AND NOW, TH|S 15TH DAY OF JANUARY, 2019, for the reasons set forth in this
Court’s accompanying memorandum opinion, |T |S HEREBY ORDERED THAT
Defendants’ Motion to Dismiss P|aintiffs’ Comp|aint (Doc. 8) is GRANTED |N PART AND

DEN|ED IN PART as fully set forth in the Court’s opinion.

    

 

Rotzert D. M§r'ahiv
United States District Judge

